Title: To Thomas Jefferson from John O’Neill, 8 April 1806
From: O’Neill, John
To: Jefferson, Thomas


                        
                            Sir
                            
                            This City 8th April 1806,
                        
                        
                            It is some time since I had written yourself or rather since I had written you personally
                            therefore I have thought it prudent in me to address you this letter, reminding you of certain papers written by me some
                            time since in your hands wishing you to peruse them over and then peruse this letter after, This Present Cession of
                            Congress seems to me to be the longest which has occurred for at least five years. this is all I shall say at this time on
                            this subject. that a Parcel of designing Merchants should have it in their Power to rule a Nation so to  
                     even as this is wd be a New Mode of
                            Governmt. to which I as an Individual Should never give my consent to therefore Sir, it behoves you to give Notice to all the
                            respectable Characters in Virginia S:C: & G: or at least from those States in the Present Congress to look to
                            their own Interests and not to place un[pland] Confidence in a Parcel of Mercantile lackeys whose only Veiws are to enrich themselves:
                        
                             this much might be done without indangering the Common wealth I mean all these United
                            States. but should You be remiss in making this Communication evils may result at least it is Your duty to do some thing
                            to this effect And if it is impossible for the union to exist without calling upon foreign Nations for aid I believe I
                            have endeavoured to Shew you the way which I wd go to work, It should hurt me much to think or be ever persuaded that
                            States wd become divided and that they would endeavour to hurt each other but it appears to me if some study and efficient
                            plans are not produced that it must be the case. their is no individual in this Country, who has been more motivated than I have. but the question is by whom or who were the
                            instigation of it My own dear Country men the Merchts. and a few Scotch Beagles whose only Views were and Still are to
                            favour their Mother Countries or other Governments. It is my view to go
                            round to South Carolina if I can but from the blockading System carried on in this City it appears impossible and to reduce an Individual who is not able to work at Manual
                            labour to the most abject state of Misery to gratify the Private views of Ruffeans wd also be a New Mode of doing business
                            in the Mercantile line, to you I leave these matters to be addjusted. and for what has passed y
                            recurr to the bank. I have the honor to be  Yours &c
                        
                            Jno: O Neill
                            
                        
                    